EXHIBIT 10.29

October 1, 2007

Ms. Arlene Mayfield

President, Apartments

Dear Arlene:

In connection with your employment with PRIMEDIA (“the Company”), this letter
will constitute our agreement relating to amounts and benefits owing to you in
connection with any termination of your employment.

In the event that we terminate your employment without cause at any time after
your date of hire, we will pay you as severance an aggregate amount equal to
twelve (12) months base salary at the rate being paid on the date your
employment is terminated by the Company (the “Date of Termination”), payable in
equal bi-weekly installments on the Company’s regularly scheduled payroll dates
beginning on the effective date of the separation and release agreement referred
to below, less applicable withholdings. Any EICP bonus for completed calendar
years unpaid at the Date of Termination shall be paid in full within 10 days
after the completion of the EICP bonus calculations for all employees, but never
later than December 31 of the calendar year of your termination.

No severance payments whatsoever shall be payable upon your voluntary
resignation or upon termination of your employment for cause. For purposes of
this letter, “cause” shall mean substance abuse, conviction of a felony, fraud,
theft, embezzlement, sexual harassment, or willful or repeated failure or
refusal to follow reasonable policies or directives established by your
supervisor or the Board of Directors of the Company.

As consideration for the severance and benefits to be provided to you pursuant
to this letter and as a condition to your receipt of any payments hereunder, you
agree to execute a separation and release agreement substantially in the form
attached hereto and as it may be hereafter amended generally for application to
all employees.

The severance arrangements set forth above shall be in lieu of and not in
addition to any other severance policies of the Company which may be in effect
generally from time to time.

Both parties agree that any disputes hereunder shall be heard and determined by
an arbitrator selected in accordance with the rules and procedures of the
American Arbitration Association in Atlanta and that the arbitrator’s findings
shall be final and binding on both parties hereto.



--------------------------------------------------------------------------------

This letter and its validity, interpretation, performance, and enforcement shall
be governed by the laws of the State of Georgia.

This letter constitutes our entire agreement, supersedes all prior agreements
between us which are of no further force and effect. The provisions of this
letter may not be changed or waived, except by a writing signed by both parties
hereto.

It is the intent of the Company that this Agreement shall comply with all the
provision of Section 409A of the Internal Revenue Code of 1986, as amended, to
the extent that any provision thereof is not exempt, and in the event that any
such provision does not so comply nor is exempt, it shall be interpreted in such
a manner as to be in compliance therewith.

 

Very truly yours, By  

/s/ ROBERT C. METZ

 

AGREED AND ACCEPTED

/s/ ARLENE MAYFIELD

Arlene Mayfield

 

-2-



--------------------------------------------------------------------------------

FORM OF

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”) by and between
                         (“Employee”) and PRIMEDIA, Inc. (the “Company”) shall
become effective (“Effective Date”) seven days after the execution of the
release set forth in paragraph 5 (“Release”) which must be delivered to the
Company on or before the expiration of 45 days from the Separation Date as
defined below.

RECITAL

Employee and Company desire to reach a mutual understanding and acceptance of
the terms and conditions related to Employee’s separation from employment with
Company.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained it is hereby agreed as follows:

1. Employee shall cease to be an employee of Company as of
                         (“Separation Date”) and shall be paid Employee’s normal
salary through the Separation Date and any accrued but unused vacation days,
less applicable withholding, not later than on the first payroll date following
the Separation Date.

2. In consideration of the Release, the Company shall pay Employee severance
benefits (“Severance”) equal to $             , payable in bi-weekly



--------------------------------------------------------------------------------

installments, less applicable withholding. Notwithstanding the foregoing, the
total severance benefits payable in the first six months following the
Separation Date shall comply with Treasury Regulation 1.409A-1 (b)(9)(iii).

3. If Employee is currently participating in the PRIMEDIA Thrift and Retirement
Plan (the “PRIMEDIA Plan”), Employee shall cease to be an active participant in
the PRIMEDIA Plan on and after the Separation Date. The vested value of
Employee’s account balance under the PRIMEDIA Plan will be paid to Employee by
separate check issued by the Trustee of the PRIMEDIA Plan in accordance with the
provisions of the PRIMEDIA Plan; provided, however, that if the vested value of
Employee’s account balance under the PRIMEDIA Plan is greater than $1,000,
Employee shall have the option to keep its vested balance in the PRIMEDIA Plan
pursuant to the terms of the PRIMEDIA Plan. Employee’s coverage (if any) under
the PRIMEDIA Health and Welfare Program ceases as of the Separation Date. If
Employee is covered under this Program as of the Separation Date, Employee may
elect to continue to be covered by the PRIMEDIA Medical Plan, PRIMEDIA Dental
Plan and the PRIMEDIA Health Care Reimbursement Account Program if the Employee
makes the required monthly premium payments in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”). If applicable, additional
information regarding COBRA continuation coverage will be delivered to Employee
under separate cover. The foregoing rights shall not be contingent upon your
execution of the Release.

4. Employee agrees that the Company is authorized to open any and all business
mail addressed to Employee at the Company’s address. Employee further
understands and agrees that the Company will not be responsible for forwarding
mail.

 

2



--------------------------------------------------------------------------------

5. Employee, for Employee, Employee’s heirs, executors, administrators and
assigns, hereby unconditionally releases, discharges and acquits Company, its
subsidiaries, parents, and affiliates, and each of them, and their respective
officers, directors, shareholders, partners, employees, agents and affiliates,
and each of them (hereinafter collectively referred to as “Releasees”) from any
and all debts, agreements, promises, liabilities, claims, damages, actions,
causes of action, or demands of any kind or nature including without limitation
all claims of wrongful discharge, breach of contract, intentional infliction of
emotional distress, breach of alleged implied covenant of good faith and fair
dealing, invasion of privacy, defamation, and age or sex discrimination, or
discrimination based on any other ground, including but not limited to those
arising under the Age Discrimination in Employment Act, as amended, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Fair Labor Standards Act, as amended, the Americans with Disabilities
Act and the Family and Medical Leave Act of 1993, the Sarbanes-Oxley Act of 2002
and all other federal, state and local equal employment, fair employment, civil
or human rights laws, codes and ordinances, regardless of whether such claims
are past, present, or future, personal or representative, known or unknown, or
arising out of any occurrence to date and expressly including but not limited to
any liability arising out of or in connection with the employment of Employee by
Company or the termination hereof, claims for attorneys’ fees and costs, and any
and all forms of compensation, including without limitation any severance or
termination payments, incentive awards or bonuses or similar payments, relating
to such employment other than as set forth in Paragraph 2.

 

3



--------------------------------------------------------------------------------

It is understood and agreed that the Release set forth above is intended as and
shall be deemed to be a full and complete release of any and all claims that
Employee may have against the Company arising out of any occurrence arising on
or before the Effective Date and is intended to cover and does cover any and all
future damages not now known to Employee or which may later develop or be
discovered, including all causes of action therefor and arising out of or in
connection with any occurrence arising on or before the Effective Date.

6. By executing and delivering this Agreement, Employee acknowledges that
Employee:

(a) has carefully read and fully understands the terms of this Agreement,
including the Release set forth in Paragraph 5;

(b) is entering into this Agreement voluntarily and knowing that Employee is
releasing any and all claims that Employee has or believes Employee may have
against Company;

(c) has hereby been advised by this Agreement that Employee has the right to
consult with an attorney of Employee’s choosing prior to signing this Agreement;

(d) is giving this release of claims in return for consideration to which
Employee otherwise would not have been entitled, to-wit, any compensation and
benefit enhancements beyond those that Employee would otherwise be entitled to
pursuant to the Company’s policies and practices of general application;

(e) Employee has a period of 45 days from the Separation Date to execute and
deliver the Release to the Company; and

(f) Employee has a period of seven (7) days to revoke or rescind the Release
following its execution and delivery to the Company within the applicable 45 day
period.

 

4



--------------------------------------------------------------------------------

7. Employee hereby covenants not to sue or bring any claim against Releasees and
acknowledges and agrees that this Release may be pleaded as a full and complete
defense to, and may be used as the basis for an injunction against, any action,
claim, suit or other proceeding which may be instituted, prosecuted or attempted
in breach of this Agreement.

8. Employee promises not to make any statement, written or oral, directly or
indirectly, which in any way disparages Company or any of its affiliates or
their publications, or the employees, officers, directors or shareholders of any
of them. Employee promises to maintain this Agreement in strict confidence and
to make no disclosure of the terms hereof to any third party, except as may be
required by law.

9. The Employee covenants that Employee will not, for a period equal to the
severance period, directly or indirectly hire, seek to hire, solicit, encourage,
induce or attempt to induce any person employed by the Company or any of its
corporate affiliates at any time during the period of such employee’s employment
(whether or not such employee would commit any breach of any contract of
employment by reason of leaving) to provide services to a person or entity other
than the Company or any of its corporate affiliates, or to terminate a
relationship with the Company or any of its corporate affiliates. The Employee
further agrees not to approach any employee of the Company or any of its
corporate affiliates for any of the above-described purposes, and shall not
encourage, assist, authorize or knowingly approve the taking of such actions by
other persons or entities. Employee understands and agrees that any violation of
this covenant may release Company from any obligations it may have to Employee
under this Agreement.

 

5



--------------------------------------------------------------------------------

10. Employee covenants that Employee has returned all Company property in
Employee’s possession to Company on or before the Separation Date. Employee
further acknowledges receipt of the Notice on Conclusion of Employment, attached
hereto as Exhibit “A”. Employee understands and agrees that any disclosure in
contravention of this Agreement or Notice on Conclusion of Employment may
release Company from any obligations it may have to Employee under this
Agreement.

11. This Agreement sets forth the entire agreement between the parties regarding
Employee’s separation from Company, supersedes any prior written, oral or
implied agreement between the parties hereto regarding the subject matter hereof
and may only be amended by a written agreement signed by the parties hereto.

12. Employee agrees and understands that neither the content nor the execution
of this Agreement, including the Release, shall constitute or be construed as
any implied or actual admission by Company of any liability to or of the
validity of any claim by Employee that Employee is entitled to additional
compensation or continued employment with the Company or that the Company
engaged in any wrongdoing.

13. Employee hereby represents and agrees that in entering into this Agreement,
including the Release, Employee has relied solely upon Employee’s own judgment,
belief and knowledge and Employee’s own legal and other professional advisors
and that no statement made by or on behalf of Company has in any way influenced
Employee in such regard.

 

6



--------------------------------------------------------------------------------

14. Employee hereby represents and warrants to Company that Employee has not
assigned any claim Employee may or might have against Company to any third
party.

15. Each party shall pay its or his or her own attorney’s fees, costs and
expenses related to this Agreement.

16. This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia.

17. The provisions of this Agreement are severable except that this Agreement
shall not be effective prior to the Effective Date. If any other provision of
the Agreement is declared invalid or unenforceable, the ruling will not affect
the validity and enforceability of any other provision of the Agreement.

18. It is the mutual intent of the parties that this Agreement shall comply with
all the provisions of Section 409(A) of the Internal Revenue Code of 1986, as
amended, to the extent that any provision thereof is not exempt, and in the
event that any such provision does not so comply nor is exempt, it shall be
interpreted in such a manner as to be in compliance therewith.

[SIGNATURES TO FOLLOW]

 

7



--------------------------------------------------------------------------------

WITNESS the due execution hereof by a duly authorized officer of PRIMEDIA Inc.
this              day of                     

 

By:  

 

I, the undersigned Employee, hereby execute and deliver this Agreement,
including but not limited to the Release set forth in paragraph 5, this
             day of                     . I further understand that I have a
period of seven (7) days hereafter to revoke or rescind my execution and
delivery and that my rights under this Agreement shall not become effective
until the expiration of this seven-day period.

 

Name:  

 

Signature:  

 

 

8



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONCLUSION OF EMPLOYMENT

In connection with the conclusion of employment with PRIMEDIA, Inc. and/or its
subsidiaries and affiliates (“Company”), each employee has an obligation to
surrender and return to Company all mail, files, records, manuals, books, blank
forms, tapes, discs, photographs, negatives, documents, letters, memoranda,
notes, notebooks, materials, property, reports, data tables, calculations,
information or copies thereof, which are the property of Company or which relate
in any way to the business products, practices or techniques of Company and all
other property, trade secrets or confidential information of Company and any
third parties with whom it deals, including but not limited to, all keys,
passwords, combinations and documents which in any of these cases are in the
employee’s possession or under the employee’s control.

The employee also has a continuing obligation to preserve as CONFIDENTIAL and
refrain from using, trade secrets or confidential information concerning the
business, products, practices or techniques of Company and any third parties
with whom it deals, including but not limited to, manuscripts, photographs,
techniques, systems, designs, research, processes, inventions, developments,
proposals, plans, publications, computer programs, user manuals and
documentation, products (whether or not copyrighted or copyrightable, or
patented or patentable), marketing and merchandising methods, subscriber,
circulation, customer or supplier lists, business, accounting and financial
information of Company, that has been disclosed to or is known to the Employee
by reason of employment by Company, and to refrain from acts or omissions that
would reduce the value of such trade secrets and confidential information to
Company.